Title: C. W. F. Dumas to John Adams: A Translation, 29 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 29 January 1781
Sir

In yesterday’s letter I made an error which must be corrected. It is not the awaited arrival of the St. Petersburg courier that has delayed the publication of the manifesto, but rather that the cities of Amsterdam and Dordrecht are not satisfied with the current one. They find it too weak and want it redone. This is the only reason for its delay, and another one will be drafted.
Your prediction, sir, that England may be threatened by an uprising, may happen sooner than you think. Grain is very expensive in England. It used to cost one hundred and today costs one hundred and seventy-five. A pound of bread costs ten pence in London. A revolt is feared.
It is likely the republic will soon make a démarche requesting French assistance for its forces in the East Indies. It was proposed to the Stadholder, who approved it.
The courier sent to St. Petersburg to request assistance under the convention did not leave until the 12th of this month and therefore he could not possibly return sooner than the 20th of February.
Our coasts are garrisoned against attack which we hardly fear because of the shoals that line them. You, sir, are even more able than I am to see if the same diligence is applied to outfitting the fleet. I am with the most genuine respect and attachment, sir, your very obedient servant

Dumas

